NOTICE OF ALLOWABILITY
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment to the claims, filed on September 13, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, 16, and 17, in the reply filed on September 13, 2021 is acknowledged.
Claims 6, 7, 9-14, and 18 are hereby rejoined and fully examined for patentability. The restriction requirement among groups II-VI as set forth in the Office action mailed on July 13, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
This application is filed under 35 U.S.C. 371 as a national stage of PCT/EP2018/073747, filed on September 4, 2018, which claims foreign priority under 35 U.S.C. 119(a)-(d) to European application no. 17189270.6, filed on September 4, 2017. A certified copy of the foreign priority document has been filed in this application on March 4, 2020. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on March 4, 2020 and May 11, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.

Examiner’s Amendment to the Specification
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Daniel J. Morath on October 15, 2021.
Please amend the specification as follows:

Delete “http://www.” at p. 7, line 8. 
Delete “http://” at p. 7, line 27.


Examiner’s Amendment to the Claims
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Daniel J. Morath on October 15, 2021.
Please amend the claims filed on September 13, 2021 as follows:

1.	(Currently Amended)  A polypeptide with glucose isomerase activity, wherein the polypeptide comprises
an amino acid sequence that has at least 90% sequence identity
wherein the polypeptide comprises a Glycine, Serine, Alanine or Cysteine residue at a position corresponding to position 104 in SEQ ID NO: 1 or SEQ ID NO: 2.

2.	(Previously Presented)  The polypeptide of claim 1, wherein the polypeptide comprises a Glycine residue at a position corresponding to position 104 in SEQ ID NO: 1 or SEQ ID NO: 2.

has at least 90% sequence identity

4.	(Previously Presented)  The polypeptide of claim 1, wherein the polypeptide is an isolated polypeptide.

5.	(Canceled)  

6.	(Currently Amended)  A nucleic acid comprising a nucleotide sequence encoding the polypeptide of claim 1.

7.	(Currently Amended)  A vector comprising the

8.	(Canceled)  

9.	(Currently Amended)  An isolated recombinant host cell comprising the

10.	(Currently Amended)  The recombinant host cellEscherichia coli, Bacillus, Corynebacterium, Pseudomonas, Pichia pastoris, Saccharomyces cerevisiae, Yarrowia lipolytica, filamentous fungi, yeast, and insect cells.

11.	(Currently Amended)  A method for producing the polypeptide of claim 1, the method comprising: 
culturing a recombinant host cell comprising a nucleic acid encoding the polypeptide of claim 1
recovering the polypeptide
optionally purifying the polypeptide.

12.	(Currently Amended)  A method of converting derived from lignocellulosic biomass to fructose, the method comprising: 
contactingwith the, thereby converting the glucose to fructose

13.	(Currently Amended)  The method oflignocellulosic biomass contains xylan or glucurono-xylan.

14.	(Currently Amended)  The method oflignocellulosic

15.	(Canceled)  

16.	(Currently Amended)  The polypeptide of claim 1, wherein the polypeptide comprises an amino acid sequence that hassequence identity

17.	(Currently Amended)  The polypeptide of claim 1, wherein the polypeptide comprises an amino acid sequence that hassequence identity

18.	(Currently Amended)  The method of

19.	(Canceled)  

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
SEQ ID NO: 1 is the amino acid sequence of Dictyoglomus thermophilum xylose isomerase and SEQ ID NO: 2 is the amino acid sequence of Dictyoglomus turgidum xylose isomerase. While each of these xylose isomerases were known in the prior art, the prior art of record does not teach or suggest a polypeptide having glucose isomerase activity and comprising an amino acid sequence that has at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 2 and a Glycine, Serine, Alanine or Cysteine residue at a position corresponding to position 104 Dictyoglomus sp. NZ13-RE01 xylose isomerase comprising an amino acid sequence that has 85% sequence identity to SEQ ID NO: 1 and SEQ ID NO: 2 and has an alanine at the position corresponding to position 104 of SEQ ID NO: 1 and SEQ ID NO: 2. However, there is no art of record that discloses a naturally-occurring xylose isomerase as encompassed by the claims. As such, the polypeptide, nucleic acid, vector, recombinant host cell, and methods of claims 1-4, 6, 7, 9-14, and 16-18 are allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Regarding Quick Path IDS Program
For situations when the applicant needs to file an IDS after the issue fee has been paid, The United States Patent and Trademark Office (USPTO) has 
implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates reopening prosecution, the Office will issue a corrected notice of allowability. In addition e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his supervisor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656